

116 HR 8673 IH: Increasing Nuclear Safety Protocols for Extended Canister Transfers Act
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8673IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Levin of California (for himself, Mr. Rouda, and Ms. Porter) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo assign a resident inspector to certain commercial nuclear power plants to conduct inspections of decommissioning activities and spent nuclear fuel transfer activities.1.Short titleThis Act may be cited as the Increasing Nuclear Safety Protocols for Extended Canister Transfers Act or the INSPECT Act.2.Inspection of decommissioning activity and spent nuclear fuel transfer activity(a)In generalThe Chairman of the Nuclear Regulatory Commission shall assign, for the duration described in subsection (b), a resident inspector to each commercial nuclear power plant that has permanently ceased operation to conduct inspections of decommissioning activities and spent nuclear fuel transfer activities of the commercial nuclear power plant.(b)Duration describedThe duration described in this subsection is the period of time it takes to transfer all spent nuclear fuel from the spent fuel pools of the commercial nuclear power plant.(c)ReassignmentIf there are no decommissioning activities or spent nuclear fuel transfer activities at the commercial nuclear power plant to which a resident inspector is assigned under subsection (a), the Chairman of the Nuclear Regulatory Commission may assign such resident inspector to a different commercial nuclear power plant.